                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


PAULA ZELESNIK,

                Plaintiff,

                                                            Case No.: 2:18-cv-1225
vs.                                                         JUDGE GEORGE C. SMITH
                                                            Magistrate Judge Deavers

NASA, et al.,

                Defendants.

                                            ORDER

       On October 23, 2018, the United States Magistrate Judge issued an Order and Report and

Recommendation granting Plaintiff’s Motion to Proceed in forma pauperis and on the initial

screen, recommending dismissal of Plaintiff’s claims for failure to state a claim upon which

relief may be granted. (See Order and Report and Recommendation, Doc. 4). The parties were

advised of their right to object to the Order and Report and Recommendation and of the

consequences of their failure to do so. There has nevertheless been no objection to the Order

and Report and Recommendation.

       The Order and Report and Recommendation is hereby ADOPTED and AFFIRMED.

Plaintiff’s Motion to Proceed in forma pauperis is GRANTED. Plaintiff’s claims are hereby

DISMISSED pursuant to Section 1915(e)(2) for failure to state a claim upon which relief may

be granted.
        The Clerk shall remove Document 4 from the Court’s pending motions list and terminate

this case.

               IT IS SO ORDERED.

                                                  /s/ George C. Smith__________________
                                                  GEORGE C. SMITH, JUDGE
                                                  UNITED STATES DISTRICT COURT




                                              2
